              Case 5:18-cv-03153-NC Document 44 Filed 01/31/19 Page 1 of 5


 Walter A. Haynes IV, SBN 244776
 Albert G. Stoll, Jr., SBN 164649
 Noah A. Phillips, SBN 306832
 ALBERT G. STOLL, JR. | A LAW CORPORATION
 55 Francisco Street, Suite 403
 San Francisco, California 94133
 Telephone: (415) 576-1500
 Facsimile: (415) 576-1501
 Emails: walter@stoll-law.com
 astoll@stoll-law.com;
 noah.phillips@stoll-law.com

 Attorneys for Plaintiffs


                                   UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF CALIFORNIA


 LAWRENCE LO individually and as the                        CASE NO. : 18-cv-03153-NC
 successor in interest to the ESTATE OF                     Santa Clara County Superior Court Case No. 18CV324378
                                                            Complaint Filed: March 5, 2018
 BRIDGET LO, CHRISTOPHER LO, AND
                                                            Trial Date: N/A
 LAURIE LO,
                                                            STIPULATION TO DISMISS COUNTY OF
 Plaintiff,                                                 SANTA CLARA AND [PROPOSED]
                                                            ORDER
                   vs.

  CITY OF SANTA CLARA; COUNTY OF
  SANTA CLARA; NATIONAL RAILROAD
  PASSENGER CORPORATION DBA
  AMTRAK; UNION PACIFIC RAILROAD
  CORPORATION; AND DOES 1 TO 10,

   Defendants.



         The instant case was first filed in Santa Clara Superior Court on March 5, 2018, Case
 Number 18-CV-324378. This matter was subsequently removed to federal court at the request of


__________________________________________________________________________________________________________

STIPULATION TO DISMISS COUNTY OF SANTA CLARA AND [PROPOSED] ORDER - CASE NO. 18-CV-03153-NC
                                                                                             1
            Case 5:18-cv-03153-NC Document 44 Filed 01/31/19 Page 2 of 5


 Defendant NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK
 (“AMTRAK”) with consent from all named defendants in this action filed on May 25, 2018.
         Plaintiff LAWRENCE LO individually and as the successor in interest to the ESTATE OF
 BRIDGET LO, CHRISTOPHER LO, AND LAURIE LO, and Defendants COUNTY OF
 SANTA CLARA, CITY OF SANTA CLARA, UNION PACIFIC RAILROAD CORPORATION
 and NATIONAL RAILROAD PASSENGER CORPORATION dba AMTRAK by and through
 their respective undersigned attorneys, STIPULATE to dismissal without prejudice of the
 complaint in this action pursuant to Federal Rules of Civil Procedure, 41(a)(1)(ii).
         Defendants CITY OF SANTA CLARA, UNION PACIFIC RAILROAD CORPORATION
 and NATIONAL RAILROAD PASSENGER CORPORATION DBA AMTRAK remain parties
 in the above-entitled matter. By and through their respective undersigned attorneys, said parties
 STIPULATE to the dismissal without prejudice of Defendant COUNTY OF SANTA CLARA
 pursuant to this stipulation.




 DATED: January 30, 2019                                  ALBERT G STOLL, JR | A Law Corporation




                                                           ____________/S/___________________
                                                           WALTER A. HAYNES, IV
                                                           Attorney for plaintiffs,
                                                           LAWRENCE LO, ESTATE OF BRIDGET LO,
                                                           CHRISTOPHER LO and LAURIE LO


 //

 //

 //

 //

 //


__________________________________________________________________________________________________________

STIPULATION TO DISMISS COUNTY OF SANTA CLARA AND [PROPOSED] ORDER - CASE NO. 18-CV-03153-NC
                                                                                             2
               Case 5:18-cv-03153-NC Document 44 Filed 01/31/19 Page 3 of 5



I


l
]
       DATED:      January ,2019                             FLESHER SCHAFF & SCIIROEDER,INC
4

5

t:
                                                             JASON W. SCHAFF
7
                                                             Attorney for defendant,
fi                                                           NATIONAL RAILROAD PAS SENGER
                                                             CORPORATION dba AMTRAK and LINION
?
                                                             PACIFIC RAILROAD COMPANY
to

,l
       DATED: January 24 ,zOtg                               OFFICE OF THE COUNTY COUNSEL
t2

1,1



l4
t5                                                           DAVID M. ROLLO
                                                             Attorney for defendant,
l{i                                                          COIINTY OF SANTA CLARA
t7

t8
       DATED: January       _,2079                           RANKTN I STOCK I HEABERLTN I ONEAL
l9
2il
"tt

22                                                           DAVID J. STOCK
23                                                           Attorney for defendant,
                                                             CITY OF SANTA CLARA


25

26

27

ntl




      STIPI'LATION TO DISMISS COUNTY OF SANTA CLARA AND [PROPOSED] ORDER . CASE NO, 1 8-CV-031 53-NC
                                                                                            3
            Case 5:18-cv-03153-NC Document 44 Filed 01/31/19 Page 4 of 5




 DATED: January 30, 2019                                   FLESHER SCHAFF & SCHROEDER, INC




                                                            ___________/S/____________________
                                                           JASON W. SCHAFF
                                                           Attorney for defendant,
                                                           NATIONAL RAILROAD PASSENGER
                                                           CORPORATION dba AMTRAK and UNION
                                                           PACIFIC RAILROAD COMPANY



 DATED: January _______, 2019                              OFFICE OF THE COUNTY COUNSEL




                                                           ______________________________
                                                           DAVID M. ROLLO
                                                           Attorney for defendant,
                                                           COUNTY OF SANTA CLARA




 DATED: January 30, 2019                                   RANKIN | STOCK | HEABERLIN | ONEAL




                                                           __________/S/_____________________
                                                           DAVID J. STOCK
                                                           Attorney for defendant,
                                                           CITY OF SANTA CLARA




__________________________________________________________________________________________________________

STIPULATION TO DISMISS COUNTY OF SANTA CLARA AND [PROPOSED] ORDER - CASE NO. 18-CV-03153-NC
                                                                                             3
            Case 5:18-cv-03153-NC Document 44 Filed 01/31/19 Page 5 of 5



                                                [PROPOSED] ORDER

         This stipulation is approved. The entire action, including claims and counter claims stated
 herein against THE COUNTY OF SANTA CLARA, is hereby dismissed without prejudice.


                                                              ES DISTRICT
                                                             T            C
                                                           TA




                                                                                        O
                                                       S




                                                                                         U
                                                     ED




                                                                                          RT
                  January 31 2019
         Dated: ____________,                         __________________________




                                                 UNIT
                                                                   NTED
                                                              GRACOUSINS
                                                      NATHANIEL
                                                      UNITED STATES DISTRICT COURT JUDGE




                                                                                                   R NIA
                                                                                           s
                                                                               M. Cousin
                                                  NO
                                                                     thanael
                                                            Judge Na




                                                                                               FO
                                                    RT




                                                                                           LI
                                                          ER
                                                      H




                                                                                         A
                                                               N                          C
                                                                   D IS T IC T       OF
                                                                         R




__________________________________________________________________________________________________________

STIPULATION TO DISMISS COUNTY OF SANTA CLARA AND [PROPOSED] ORDER - CASE NO. 18-CV-03153-NC
                                                                                               4
